United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40288
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARICELA GUERRERO-HERNANDEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 5:05-CR-1741
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maricela Guerrero-Hernandez (Guerrero) appeals the sentence

that she received after she pleaded guilty to transporting an

undocumented alien within the United States for financial gain.

Her argument that the district court violated United States v.

Booker, 543 U.S. 220 (2005), when it enhanced her sentence on

facts not alleged in the indictment or admitted is meritless.

See United States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006),

cert. denied, 126 S. Ct. 2884 (2006).   Guerrero’s argument that

the district court erred when it enhanced her sentence pursuant

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40288
                                -2-

to U.S.S.G. § 2L1.1(b)(5) because Mendoza was in the “backseat

area” of the vehicle is likewise without merit.   See United

States v. Zuniga-Amezquita, 468 F.3d 886, 887 (5th Cir. 2006);

§ 2L1.1(b)(5), comment. (n.6).   Last, the district court’s

sentence, which was within the guidelines range of imprisonment,

was reasonable.   See United States v. Mares, 402 F.3d 511, 520

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005); 18 U.S.C.

§ 3553(a).

     AFFIRMED.